Citation Nr: 1634483	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-26 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a bilateral wrist disability.

3.  Entitlement to service connection for a bilateral ankle disability.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that in relevant part denied reopening of previously-denied claims of service connection for a right knee disability and disabilities of the bilateral wrists and ankles, based on a determination that new and material evidence had not been received.  The rating decision also denied reopening a claim for service connection for diabetes mellitus, but the Veteran did not perfect an appeal in regard to that issue.

In May 2015 the Board issued a decision that reopened the claims for right knee disability, bilateral wrist disability and bilateral ankle disability.  The Board's action remanded these issues to the Agency of Original Jurisdiction (AOJ) for additional development of the merits, which has been accomplished. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes there are two additional issues on appeal that the Veteran has perfected, but are not yet ripe for Board review; i.e., new and material evidence to reopen a previously-denied claim of service connection for diabetes mellitus, and entitlement to service connection for erectile dysfunction.  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing and submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent in regard to these issues, the Board declines to take any further action at this time. This delay is needed to ensure the Veteran is afforded full due process in the matter. See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009)); see also Carter v. McDonald, 794 F3d 1342, 1346 (Fed. Cir. 2015 (regulatory requirement of notice in § 1525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  These issues will be the subject of a later Board decision, as appropriate.
  
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran is not shown to have a diagnosed disorder of the wrists.

2.  Degenerative arthritis of the right knee and bilateral ankles became manifest many years after service, and probative medical opinion of record states the Veteran does not have a right knee disability or disability of the bilateral ankles that was incurred in or is otherwise related to service.


CONCLUSIONS OF LAW

1.  The requirements for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  The requirements for service connection for a disability of the bilateral wrists have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  

3.  The requirements for service connection for a disability of the bilateral ankles have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice apply to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by a March 2012 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.  The Veteran's service treatment records and service personnel records were obtained, along with all identified and available post-service treatment records.  The Veteran has not identified any outstanding, relevant evidence that should be obtained before the appeal is adjudicated.  The Veteran was advised of his entitlement to a hearing before the Board in support of his appeal but he declined such a hearing.

The Board reviewed the file in May 2015 and determined the Veteran should be afforded a VA examination in support of his claims, and remanded the case to the AOJ for that purpose.  The requested examinations were performed in February 2016.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Moreover, the Board finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall).       

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)].

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records (STRs) show treatment for wrist pain in June 1986; there was no apparent reason for such pain (no reported trauma) and the wrists were entirely normal on examination.  The clinical evaluation was "wrist pain."  In May 1987 the Veteran was treated for right ankle pain; there was no reported trauma and the ankle was normal on examination.  The clinician noted the presence of pes planus but did not note any ankle disorder per se.  The Veteran was treated for left knee patellofemoral syndrome (PFS) but there were no complaints related to the right knee.  STRs are silent in regard to any complaint of right knee, left or right wrist or left or right ankle problems.  (The Veteran has been granted service connection for left knee disability).  The Veteran's separation examination in January 1992 showed the upper and lower extremities as normal and his PULHES evaluations at separation were U-1 and L-1.

(The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991), for an explanation of the military medical profile system.)

In December 2002 the Veteran submitted a claim for entitlement to service connection for bilateral wrist pain.  He stated that during basic training he had been required to do many push-ups on a concrete surface, which placed undue stress on his wrists.  He evidently filed a request for service connection for bilateral knees and bilateral ankles in January 2003, although this claim is not associated with the electronic claims file.  A rating decision in June 2003 denied service connection for left and right knees, bilateral wrists and bilateral ankles.   

A December 2007 treatment note by NextCare shows a diagnosis of gout.

In August 2008 the Veteran submitted a new claim for service connection for bilateral wrist pain, again citing having to perform push-ups during basic training.  He also cited knee pain due to running.  A rating decision in February 2009 denied reopening of the claims for service connection for left and right knees and bilateral wrists, based on a determination that new and material evidence had not been received.  

In November 2009 the Veteran submitted a new claim for service connection for bilateral ankles, the left knee and right wrist.  A rating decision in August 2010 denied reopening the claims for a bilateral wrist disability and left and right knee disabilities, based on a determination that new and material evidence had not been submitted.

The Veteran filed a Notice of Disagreement (NOD) in regard to the denial of service connection for a left knee disability, and in November 2011 the RO issued a rating decision that granted service connection for degenerative arthritis of the left knee.

In December 2011 the Veteran filed a new claim for service connection for bilateral ankles, bilateral wrists and right knee.  He did not cite any specific injuries in service, but rather cited generalized wear-and-tear.  The September 2012 rating decision on appeal denied reopening of previously-denied claims of service connection for right knee disability and disabilities of the bilateral wrists and ankles based on a determination that new and material evidence had not been received, but the Board subsequently reopened these claims for consideration of the merits.  

The Veteran had an X-ray of the right knee by NextCare in January 2013 that showed mild degenerative arthritis in the medial compartment.

In May 2014 the Veteran was treated at Cape Fear Podiatry for bilateral foot, ankle, knee, and hip pain.  The clinician noted the Veteran was shown to have a history of diabetes and gout and a current diagnosis of enthesopathy of unspecified sites, ankle joint pain, unspecified neuritis/neuralgia and diabetes mellitus type II.  The current clinical assessment was diabetes with symptoms of mild sensory neuropathy, osteoarthritis and capsulitis.  In June 2014 the same provider noted current assessment of symptoms of neuropathy, joint pain, diabetes, and history of gout.

The Veteran had a VA examination of the ankles in February 2016 in which he reported having sprained his right ankle while running one morning and the left ankle simply becoming painful in service.  The Veteran reported having reported such pain during service but he was only given ibuprofen.  The examiner performed a clinical examination of the ankles, including X-rays, and diagnosed degenerative arthritis of both ankles.  The examiner stated an opinion that the Veteran's bilateral ankle disability is not related to service.  In support of this opinion the examiner noted that the Veteran is shown to have been treated on one occasion in service for non-traumatic ankle pain and that the Veteran was shown to have had gout in 2001.  The examiner stated that degenerative disease (joint or disc) is the most common form of arthritis that effects the joints of the hands, knees, hips and spine; factors that increase the risk of developing osteoarthritis include age, obesity, joint injuries, genetics and certain occupations that require repetitive stress on certain joints.  In the case of the Veteran, there is no evidence of chronicity in treatment records and it is therefore not likely that the Veteran's current ankle disability was incurred as a result of injury or illness during service.

The Veteran also had a VA examination of the wrists in February 2016 in which he complained of wrist pain in service associated with doing push-ups; he reported having complained of wrist pain during service but was simply provided ibuprofen.  The examiner performed a clinical examination of the wrists, including X-rays,  which were normal.  The examiner stated that the Veteran does not have a diagnosed disability of the wrists.  The examiner stated an opinion that the Veteran's claimed wrist pain is not related to service, noting that the Veteran had reported non-traumatic wrist pain in service in 1986 that apparently resolved, returned in 1996 (four years after separation from service) and increased in 2003.  There is no evidence of chronicity of wrist pain in STRs or in post-service treatment records.  It is accordingly not likely the Veteran has a wrist condition that was incurred as a result of an in-service event, illness or injury.

The Veteran also had a VA examination of the right knee in February 2016, in which he reported the right knee had "snapped" while running during service; he complained of knee pain during service but was simply provided ibuprofen.  The examiner performed a clinical examination, including X-rays that showed arthritis in both knees.  The examiner diagnosed degenerative arthritis of both knees (as noted above, the Veteran is service-connected for arthritis of the left knee).  In regard to the right knee, the examiner stated an opinion that the disability is not likely related to service.  In support of the opinion the examiner stated that although the Veteran reports having sustained a right knee injury in 1987-88 the objective evidence of record first shows mild DJD of the right knee in 2013.  There is no evidence in STR of chronicity of knee pain in service and no post-service evidence of right knee problems prior to January 2013.  This portends against a present condition that occurred as a result of an in-service injury or event.
 
Review of the evidence above shows the Veteran is not diagnosed with any current disorder of the wrists.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran has not shown a disability of the wrists for which service connection can be considered, his claim for a bilateral disability of the wrists must be denied.

The Veteran is shown to have arthritis of the right knee and bilateral ankles; accordingly the first element of service connection - medical evidence of disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, the  probative and uncontroverted medical opinion of record, in the form of VA examinations in February 2016, show it is less likely than not that the Veteran's claimed right knee and bilateral ankle disabilities are incurred in or otherwise related to service.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether the medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, whether the medical expert provided a fully articulated opinion and whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   In this case the examiner who performed the examinations in February 2016 reviewed STRs and post-service treatment records and cited to these records in articulating the opinions; thus, the first prong of Nieves-Rodriguez is clearly satisfied.  The examiner also performed thorough clinical examinations of the knees, wrists and ankles, noted observations in detail and provided fully-articulated opinions regarding a relationship between the claimed disorders and service, supported by clinical rationale.  Thus, the second and third prongs of Nieves-Rodriguez are also satisfied, and the examination reports are considered to be probative of the questions on appeal.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers and examiners.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  To the extent that the Veteran reported symptoms in service such as wrist pain (which is documented in STRs) or events in service such as right knee and ankle injuries in service (which are not documented in STRs), the Veteran is considered to be competent.  However, the Veteran's separation examination demonstrates that he did not have a disorder of the right knee, bilateral ankles or bilateral wrists at the time of separation from service, and the Veteran is not considered to be competent to make an association between current symptoms and remote events in service since this is a complex medical question not within the competence of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore, while the Veteran's account of events in service is considered to be probative, the Board places a higher probative value on the medical opinion of the VA examiner, who considered the Veteran's statements but found the claimed disabilities to not be related to service.

In sum, based on the evidence and analysis above the Board finds the Veteran does not have disabilities of the right knee, bilateral wrists or bilateral ankles that are incurred in or otherwise related to service.  Accordingly, the requirements for service connection are not met and the claims must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.
ORDER

Service connection for a right knee disability is denied.

Service connection for a bilateral wrist disability is denied.

Service connection for a bilateral ankle disability is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


